 



AMENDMENT NO. 1 TO THE

SECOND AMENDED AND RESTATED 1ST UNITED BANCORP/1ST UNITED BANK SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN AGREEMENT

 

This AMENDMENT NO. 1 TO THE SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
(this “Amendment”) is made and entered into as of May 7, 2014 by and among 1st
United Bancorp, Inc., a business corporation organized and operating under the
laws of the State of Florida (the “Company”), 1st United Bank, a commercial bank
organized and operating under the laws of the State of Florida (the “Bank”), and
John Marino (the “Executive”).

 

WHEREAS, the Company, the Bank and Executive entered into a Supplemental
Executive Retirement Agreement originally adopted May 31, 2006, and as amended
and restated effective December 18, 2008 (the “SERP”); and

 

WHEREAS, the Company and Valley National Bancorp have entered into an Agreement
and Plan of Merger dated May 7, 2014 (the “Merger Agreement”) pursuant to which:
(i) the Company shall merge with and into Valley National Bancorp and (ii) the
Bank shall merge with and into Valley National Bank (collectively the “Merger”);
and

 

WHEREAS, the Company, the Bank and Executive desire to amend the SERP so that
the interest rate utilized in calculating the present value of any benefits
payable to Executive under the SERP is the greater of: (i) the Applicable PBGC
Rate (as defined in the SERP); or (ii) 4.0%; and

 

WHEREAS, the Company, the Bank and Executive also desire to quantify the payment
to be provided to Executive under the SERP in connection with the Merger; and

 

WHEREAS, Section 7.1 of the SERP provides that the SERP may be amended in
writing by the parties thereto.

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the SERP is hereby amended as follows:

1.             Amendment to Section 1.1 of the SERP. Section 1.1 of the SERP is
hereby deleted in its entirety and replaced with the following:

“Section 1.1 “Applicable Rate” shall mean the greater of: (i) the Applicable
PBGC Rate; or (ii) 4.0%. “Applicable PBGC Rate” shall have the meaning set forth
in the Employment Agreement.”

2.             Amendment to Sections 2.5.1 and 2.6 of the SERP. The references
to “Applicable PBGC Rate” in Sections 2.5.1 and 2.6 of the SERP shall be changed
to “Applicable Rate.”

 

 



3.             Amendment to Section 7.3 of the SERP. The last paragraph of
Section 7.3 of the SERP is hereby deleted in its entirety and replaced with the
following:

 

“the Company or the Bank shall distribute the present value (based on the
Applicable Rate) of the Normal Retirement Benefit or Early Retirement Benefit
(as applicable, determined as of the date of the termination of the SERP) to the
Executive in a lump sum on the first date permitted by Treasury Regulation
Section 1.409A-3(j)(4)(ix). Notwithstanding the foregoing, if the SERP is
terminated in accordance with Section 7.3(a), the Company or the Bank (or any
successor) shall distribute the benefit payable pursuant to Section 2.5 (if the
Executive is in active service of the Company and the Bank as of the Change in
Control or, if earlier, the date on which the Plan is terminated) or pursuant to
Section 2.6 (if Executive has incurred a Separation from Service prior to the
Change in Control or, if earlier, the date on which the Plan is terminated) in
accordance with Treasury Regulation 1.409A-3(j)(4)(ix).”

4.            Termination of the SERP. The SERP shall remain in full force and
effect until the Effective Time, as defined in the Merger Agreement. As of the
Effective Time, the Company and Bank, as directed by Valley National Bancorp,
shall terminate the SERP in accordance with Section 7.3(a). As a result of such
action, the Company or the Bank (or any successor) shall pay to Executive the
Settlement Payment (as defined in the Employment Agreement between the parties,
as amended on May 7, 2014), a portion of which is attributable to the benefits
payable under the SERP. Executive hereby acknowledges and agrees that following
the receipt of the Settlement Payment, Executive has no contractual right to any
payment or benefit under the SERP.

 

5.              Capitalized Terms. Capitalized terms herein shall have the
meanings ascribed to them in the SERP except as otherwise expressly provided in
this Amendment.

6.              Effect of Amendment. Notwithstanding anything to the contrary,
this Amendment shall become effective as of the Effective Time. In the event the
Merger Agreement is terminated for any reason, this Amendment shall
automatically terminate and become null and void. Except and to the extent
modified by this Amendment, the provisions of the SERP shall remain in full
force and effect and are hereby incorporated into and made a part of this
Amendment.

[Signature Page Follows]

2

 

IN WITNESS WHEREOF, the Company, the Bank and Executive have executed this
Amendment as of the day and year first written above.

  1ST UNITED BANCORP, INC.         By: /s/ Rudy Schupp   Name:   Rudy Schupp  
Title: Chief Executive Officer         1ST UNITED BANK         By: /s/ Rudy
Schupp   Name: Rudy Schupp   Title: Chief Executive Officer         EXECUTIVE  
      /s/ John Marino   John Marino

3